                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                          1:21-cv-00165-MR-WCM

DWAYNE FRIDAY and ANITA FRIDAY )
                                   )                        ORDER
                 Plaintiffs,       )
v.                                 )
                                   )
NATIONSTAR MORTGAGE LLC            )
doing business as MR. COOPER GROUP )
                                   )
                 Defendant.        )
                                   )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 7) filed by Joel R. Rhine. The Motion indicates that

Mr. Rhine, a member in good standing of the Bar of this Court, is local counsel

for Plaintiffs and that he seeks the admission of Thomas A. Zimmerman, Jr.,

who the Motion represents as being a member in good standing of the Bar of

the State of Illinois. It further appears that the requisite admission fee has

been paid.

        Accordingly, the Court GRANTS the Motion (Doc. 7) and ADMITS

Thomas A. Zimmerman, Jr. to practice pro hac vice before the Court in this

matter while associated with local counsel.

Signed: July 2, 2021
